ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— Appellant makes no complaint of our disposition of his single bill of exceptions in our original opinion, but here urges again that the evidence is not sufficient to support the judgment. In the light of his motion, we have again gone over the facts. Appellant had been employed at the home of Rook, prosecuting witness, and was familiar with the house and its contents. His employment ceased a short time before this alleged burglary. There is no question but that some one broke and entered the house in question on the night of April 6th. Mr. Rook and his family, included his hired man Pugh, had gone to town some four miles away. When they got ready to come back, Pugh informed Mr. Rook that he would stay in town and attend a dance. The Rook family went on home. When they got there they found that the house had been entered, but did not discover that a shot gun had been stolen until the next morning. Immediately upon discovery of its loss, Mr. Rook testified that he thought he knew who had it, and he took Pugh, his hired man, and they went to appellant’s home. Rook says appellant' “Hummed and hawed around” and would neither admit nor deny anything, but finally said he wanted to talk to Pugh, which he did. When Pugh came back he told Mr. Rook he knew where the gun was, and went with him a short distance away to where an old car body was sitting, in which the shot gun was found. It is in evidence that appellant fled from his home that day, and was found by the sheriff eighteen miles away and in the attic of a house. Appellant tried to induce Pugh to leave and not appear, and offered to pay him. Appellant tried to find out from Rook what *125he would take to drop the prosecution. We can not agree with appellant that the evidence is not sufficient.
The motion for rehearing is overruled.

Overruled.